DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 10/26/2022.
Claims 1 – 20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/12/2022, 09/23/2022, 10/26/2022, and 12/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over McArdle et al (U.S. 2007/0186160 A1) in view of Sawatzky et al (U.S. 2019/0228020 A1).
♦As per claims 1, 19, 20,
McArdle discloses a computer implemented method, system (Fig. 1) comprising:
“receiving an indication to start a data synchronization between a first version of a computer design model (the object style definitions in a CAD drawing) stored on a device or extracted from a file stored on the device and a second version of the computer design model (the object style definitions in a project standards drawing) stored on a database of a management platform, the database being remote with respect to the device” See paragraph 0024, 0036 of McArdle wherein “the invention allow users to establish, maintain and synchronize object style definitions and display settings used in multiple CAD drawings associated with a common design project …the object style definitions in a CAD drawing are synchronized with a preferred version of the object style definitions in a project standards drawing”.
“extracting first data from the first version of the computer design model” See paragraphs 0036 – 0037 of McArdle wherein “the version identifiers for objects styles in a drawing 122 are compared with the version identifiers for the object styles in the project standards drawings… the definition of the object styles from the project standard drawing 124 are used”.
“extracting second data from the second version of the computer design model” See paragraphs 0036 – 0037 of McArdle wherein “the version identifiers for objects styles in a drawing 122 are compared with the version identifiers for the object styles in the project standards drawings… the definition of the object styles from the project standard drawing 124 are used”.
“comparing the first data with the second data” See paragraphs 0036 – 0037 of McArdle wherein “the version identifiers for objects styles in a drawing 122 are compared with the version identifiers for the object styles in the project standards drawings”.
McArdle does not clearly disclose “the first data comprising first graphics and one or more first data elements; the second data comprising second graphics and one or more second data elements; performing a comparison between the first data with the second data by comparing the first graphics to the second graphics and by comparing the one or more first data elements to the one or more second data elements”.
However, Sawatzky, in the same field of endeavor, discloses a method, system for database synchronization. In particular Sawatzky teaches:
Synchronization between computers: See Fig. 4, step 402, paragraph 0102 of Sawatzky wherein records are synchronized between local computer and central computer.
 Extracting first data …the first data comprising first graphics and one or more first data elements: See abstract, Fig. 4, paragraph 0092 - 0093 of Sawatzky wherein “The example apparatus includes a record parser to generate a first parsed record based on the first record and a second parsed record based on the second record”, “The image response element(s) 310 include text data and image data. The example binary object analyzer 308 of FIG. 3 extracts the values in the image data fields and the text data fields from the binary object response element”.
Extracting second data …the second data comprising second graphics and one or more second data elements: See abstract, Fig. 4, paragraph 0092 - 0093 of Sawatzky wherein “The example apparatus includes a record parser to generate a first parsed record based on the first record and a second parsed record based on the second record”, “The image response element(s) 310 include text data and image data. The example binary object analyzer 308 of FIG. 3 extracts the values in the image data fields and the text data fields from the binary object response element”.
performing a comparison between the first data with the second data by comparing the first graphics to the second graphics and by comparing the one or more first data elements to the one or more second data elements: See abstract, Fig. 4, paragraph 0092 - 0094 of Sawatzky wherein “the record parser 216 can compare the NCIC image information relative to the image information in the local record(s)”, “If the record comparer 302 determines that there are differences between, for example, an image in a parsed local record and an image in a parsed NCIC record”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Sawatzky into the invention of McArdle since both inventions were available and the combination would provide the user with more desirable results and reduce the time searching for information.
“based on the comparison, updating at least one of the first data using at least a portion of the second data to generate updated first data or the second data using at least a portion of the first data to generate updated second data” See paragraphs 0036 – 0038 of McArdle wherein “the definition of the object styles from the project standard drawing 124 are used to overwrite the definition of the object styles in the CAD drawing 122. Alternatively, the user may select to change the definition of an object style in the project standard drawing. In such a case, the definition of the object style in the project standard drawing is replaced with the definition of the object style in the drawing 122”; “for an automatic synchronization process, when the version identifiers for an object style in a drawing 122 and a project standards drawings 124 are different from one another, the CAD application 105 may automatically update the version in the drawing 122”; Also See abstract, paragraph 0102 of Sawatzky [“The example apparatus includes a communicator to transmit a transaction message to the second database to modify the second data based on the first data”].
“and generating a geospatial representation using at least one of the updated second data or the updated first data” See Fig. 3, paragraph 0039 - 0041 of McArdle wherein a display is provided.
♦As per claim 2,
“receiving input indicating a modification to the second version of the computer design model, wherein the modification is one or more of: a modification to an attribute corresponding to the computer design model, an addition of an attribute corresponding to the computer design model, a removal of an attribute corresponding to the computer design model, an addition of a geospatial area to the computer design model, or the removal of an existing geospatial area from the computer design model, and wherein updating the first data using at least the portion of the second data comprises updating the first data to reflect the modification to the second version of the computer design model” See paragraph 0036, 0047 – 0048, 0050 of McArdle wherein the user modify the object style including modify the values of parameter or properties of the object, [“an object style may include values for a set of parameters that define the appearance, functions, or properties of an object or drawing element in a drawing... When the definition of an object style in a CAD drawing 122 is modified, the version identifier of the style is updated.
♦As per claim 3,
“wherein the attribute comprises one or more of: an identification of a geospatial area; a location of a geospatial area; one or more shapes that describe bounds of a geospatial area; a type of geospatial area; a size of a geospatial area; a size or size range of a type of geospatial area; a capacity of a geospatial area; or a capacity or capacity range of a type of geospatial area” See Fig. 3 – 4, paragraph 0039 - 0041 of McArdle wherein multiple parameters are provided.
♦As per claim 4,
“identifying one or more other computer design models associated with the computer design model; extracting data from the one or more other computer design models; based on the data from the one or more other computer design models and the second data, determining that the second version of the computer design model and the one or more other computer design models share at least one attribute corresponding to the modification to the second version of the computer design model; and based on the modification to the second version of the computer design model, updating the at least one attribute shared by the second version of the computer design model and the one or more other computer design models” See Fig. 4, paragraphs 0044 – 0045 of McArdle wherein at least 3 other design models are provided.
♦As per claim 5,
“wherein identifying the one or more other computer design models associated with the computer design model comprises determining that the one or more other computer design models and the computer design model correspond to the same client” See Fig. 4, paragraphs 0044 – 0045 of McArdle wherein at least 3 other design models are provided and related to the current user.
♦As per claim 6,
“wherein comparing the first data with the second data comprises: identifying a conflict between the first data and the second data; and determining that the conflict should be resolved in favor of the second data, wherein updating the first data using at least the portion of the second data comprises updating the first data using a portion of the second data corresponding to the conflict” See Fig. 6 – 8 and associated texts of McArdle wherein the user can either modify any version from the CAD application or the standard version.
♦As per claim 7,
“wherein determining that the conflict should be resolved in favor of the second data comprises: accessing preferences; and determining that the conflict should be resolved in favor of the second data based on the preferences” See paragraph 0038, 0050, 0056 of McArdle wherein the user have the option to ignore or override the update.
♦As per claim 8,
“wherein: the conflict corresponds to a particular attribute of the computer design model such that the first version of the computer design model has a first value for the attribute and the second version of the computer design model has a second value for the attribute that is different from the first value; the preferences indicate that for the attribute the first version of the computer design model has priority over the second version of the computer design model; and determining that the conflict should be resolved in favor of the second data based on the preferences comprises determining that the conflict should be resolved in favor of the second data based on the first version of the computer design model having priority for the attribute over the second version of the computer design model” See paragraph 0038, 0050, 0056 of McArdle wherein the user have the option to ignore or override the update.
♦As per claim 9,
“wherein comparing the first data with the second data comprises: determining that a second portion of the first data is incomplete; and based on the second portion of the first data being incomplete, determining that a portion of the second data corresponding to the second portion of the first data should be used to update the first data, wherein updating the first data using at least the portion of the second data comprises updating the first data using the portion of the second data corresponding to the second portion of the first data that is incomplete” See Fig. 6 – 8 and associated texts of McArdle wherein the user can either modify any version from the CAD application or the standard version.
♦As per claim 10,
“wherein generating the geospatial representation comprises: extracting a polygon layer from the computer design model, the polygon layer containing a plurality of polygons that correspond to representations of geospatial areas in the computer design model; extracting a geospatial identification layer from the computer design model, the geospatial identification layer containing a plurality of identifications that correspond to the representations of geospatial areas in the computer design model; and iteratively matching the polygons in the polygon layer with corresponding identifications in the geospatial identification layer” See Fig. 3 – 4 of McArdle wherein each object styles can have multiple sub objects and corresponds to different project standard models.
♦As per claim 11,
“wherein iteratively matching the polygons in the polygon layer with the corresponding identifications in the geospatial identification layer comprises determining for each polygon and identification pair that a geospatial area corresponds to both the polygon and identification such that a location associated with identification is bounded by its corresponding polygon” See Fig. 3 – 4 of McArdle wherein each object styles can have multiple sub objects and corresponds to different project standard models.
♦As per claim 12,
“requesting the first version of the computer design model that has been updated using the updated first data from the device to generate an updated first version of the computer design model; and importing the updated first version of the computer design model into the management platform, wherein extracting the polygon layer from the computer design model comprises extracting the polygon layer from the updated first version of the computer design model, and wherein extracting the geospatial identification layer from the computer design model comprises extracting the geospatial identification layer from the updated first version of the computer design model” See Fig. 6 – 8 and associated texts of McArdle wherein the update of the CAD drawing is synchronized with other drawing. Also See abstract, paragraph 0038, 0102 of Sawatzky [“The example apparatus includes a communicator to transmit a transaction message to the second database to modify the second data based on the first data”; “The example record synchronizer 120 of FIG. 1 updates the local record(s) 104, 106, 110, 112 with the NCIC record”].
♦As per claim 13,
“determining that the data synchronization between the first version of the computer design model and the second version of the computer design model was successful; and in response to the determination, generating a notification indicating that the data synchronization between the first version of the computer design model and the second version of the computer design model was successful” See paragraphs 0050, 0056 of McArdle (prompt the user).
♦As per claim 14,
“presenting on an interface of the management platform a table that comprises: a first column containing a plurality of values of the first data; a second column containing multiple values of the second data; and a plurality of rows that correspond to different attributes of the computer design model; determining that there is an error corresponding to at least one value of the of the plurality of values of the first data or the multiple values of the second data; and based on the error, visually distinguishing the at least one value from one or more other values in the table” See Fig. 4 of McArdle wherein table is provided with multiple columns and rows.
♦As per claim 15,
“wherein determining that there is an error corresponding to the at least one value comprises: determining that a first value of a plurality of values of the first data does not match a  second value of a plurality of values of the second data, wherein visually distinguishing the at least one value from one or more other values in the table comprises visually distinguishing the first value and the second value from one or more other values in the table; determining that a first value of the plurality of values of the first data is a null value and corresponds to a second value of the plurality of values of the second data that is a valid value, wherein visually distinguishing the at least one value from one or more other values in the table comprises visually distinguishing the first value from one or more other values in the table; or determining that a first value of the multiple values of the second data is a null value and corresponds to a second value of the multiple values of the first data that is a valid value, wherein visually distinguishing the at least one value from one or more other values in the table comprises visually distinguishing the first value from one or more other values in the table” See Fig. 3 and 8 of McArdle (version mismatch).
♦As per claim 16,
“wherein updating at least one of the first data using at least a portion of the second data or the second data using at least a portion of the first data comprises updating the first data using at least a portion of the second data and the second data using at least a portion of the first data” See Fig. 6 – 8 and associated texts of McArdle wherein the user can either modify any version from the CAD application or the standard version.
♦As per claim 17, 
“comprising filtering information from the first version of the computer design model, wherein extracting the first data from the first version of the computer design model comprises extracting the first data from the filtered first version of the computer design model to generate a filtered first version of the computer design model” See Fig. 6 – 8 and associated texts of McArdle wherein the user can either modify any version from the CAD application or the standard version.
♦As per claim 18,
“wherein filtering the information from the first version of the computer design model comprises: identifying a template that indicates what information or types of information should be filtered; and using the template to filter the information from the first version of the computer design model” See paragraph 0038, 0050, 0056 of McArdle wherein the user has the option to select, ignore or override the update.
The Following are other related arts:
US 9454623 B1: discloses synchronized viewing of the CAD model and exchange of annotations (e.g., redlines) related thereto may be permitted. Also including parameters of CAD (paragraphs 16, 26, 38).
US 8818769 B2: discloses a method system for managing synchronization of a plurality of information items of a computer-aided design data model: comprising version of share CAD (See claim 1).
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sawatzky et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161